Case: 15-30675      Document: 00513371632         Page: 1    Date Filed: 02/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-30675                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
KIMBERLY SIMON,                                                          February 5, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

SCHLUMBERGER TECHNOLOGY CORPORATION,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-3074


Before CLEMENT, GRAVES, and COSTA, Circuit Judges.
PER CURIAM:*
       Kimberly Simon appeals the district court’s grant of summary judgment
to Schlumberger Technology Corporation in her action under the Americans
with Disabilities Act. Simon asserts that the district court erred in ruling that
her accommodation request was untimely and in finding her responsible for
the breakdown of the interactive process. This court has considered this appeal
on the basis of the briefs, the pertinent portions of the record, and the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30675   Document: 00513371632    Page: 2   Date Filed: 02/05/2016



                               No. 15-30675
applicable law. Having done so, the judgment is affirmed, essentially for the
reasons stated in the Memorandum Ruling of the district court.
     AFFIRMED.




                                     2